DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, and 15-45 are canceled.  Claims 2 and 10-14 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 2 and 10-14 on the ground of nonstatutory double patenting as being unpatentable over claims in US 10,603,359 B2 as set forth at pp. 6-7 of the previous Office action (mailed 22 February 2022) is withdrawn in view of the terminal disclaimer submitted with the response (received 23 May 2022), which has been entered, approved, and recorded.
The rejection of claims 2 and 10-14 under 35 U.S.C. 112(b) as set forth at p. 7 of the previous Office action (mailed 22 February 2022) is withdrawn in view of the amended claims (received 23 May 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons set forth at pp. 3-4 of the previous Office action (mailed 22 February 2022) and for the reasons discussed below.
Applicant’s arguments (pp. 4-6, remarks received 23 May 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the enablement issue pertaining to the lack of an activity limitation for the recited GDF15 polypeptides have been overcome by amendment.  This point is conceded.
Applicant argues that the application provides detailed disclosure demonstrating that treatment of stress erythropoiesis with a GDF15 polypeptide and an EPO receptor activator resulted in an increase in hemoglobin concentration which was unexpectedly greater than the sum of their separate effects.  Applicant refers to Example 4 and Figure 4 in support thereof.  
This has been fully considered but is not found to be persuasive.  In Example 4, it appears that stress erythropoiesis was induced by administration of TBS.  Pretreatment with EPO, post-treatment with GDF15, and a combination of pretreatment with EPO plus post-treatment with GDF15 resulted in increased hemoglobin concentration compared to the erythropoiesis induced by the TBS stress alone.  While Applicant asserts that this is a model of stress erythropoiesis, the examiner is unaware of any other reports of this as an acceptable and predictive model system for evaluating drug candidates for efficacy in enhancing erythropoiesis during an event involving stress erythropoiesis such as that induced by acute blood loss as claimed.  Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addressed. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically” (Justice et al., 2016, Disease, Models & Mechanisms 9:101-103). Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph).  
In the instant case, it is not clear that the mouse model used is an accepted model for stress erythropoiesis, specifically for stress erythropoiesis caused by acute blood loss as claimed, and specifically in humans as claimed.  While Applicant’s assertion that the model is appropriate have been considered, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure.  See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964).  For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.  See In re Knowlton, 500 F.2d at 572, 183 USPQ at 37; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  If Applicant is aware of evidence supporting the assertion that the disclosed model is accepted as predictive of acute blood loss anemia in a human (such as publications, data, etc.), Applicant is invited to submit such in response to the instant Office action.
Applicant further urges that anemia associated with acute blood loss is a recognized subcategory of stress erythropoiesis.  Applicant points to Example 5 as showing that GDF15 is an inducible, endogenous erythropoietic signal triggered by acute blood loss anemia to promote red blood cell production.  Applicant reviews the data presented in Example 5, stressing that GDF15 mRNA levels increased after blood loss and before and/or during erythropoietic expansion/differentiation.  Applicant argues that the instant application discloses that the combination of GDF15 and an EPO receptor activator cause a synergistic increase in red blood cell numbers and hemoglobin levels.  Applicant urges that such provides an advantage in that lower doses of EPO receptor activator may be administered.  Applicant concludes that the application fully enables the claimed methods.
This has been fully considered but is not found to be persuasive.  A showing of the timing of GDF15 expression and physiological responses does not indicate that GDF15 is causing the responses.  For example, the literature specifically speaks to GDF15 levels and disease states.  For example, Breit et al. (2012, Nephrol. Dial. Transplant. 27:70-75) and Ho et al. (2013, Clin. Chem. 59:1613-1620) show a correlation between elevated that GDF-15 levels and adverse kidney conditions.  Such may suggest that treatment with anti-GDF-15 would be beneficial to patients, as was postulated by Breit et al. (supra, p. 74, Discussion section) and WO 2010/048670 A1 (St. Vincent’s Hospital Sydney Ltd.; published 06 May 2010).  However, it was also hypothesized that GDF-15 expression was elevated in response to the kidney condition as a way for the body to attempt to protect its tissues, and data in support of this hypothesis were sound.  See Abulizi et al. (2017, Sci. Rep. 7(1):1037; pp. 1-10); Zimmers et al. (2005, Shock 23(6):543-548; and Mazagova et al. (2013, Am. J. Physiol. Renal Physiol. 305:F1249-F1264).  Similarly, Kempf et al. (2006, Cir. Res. 98:351-350) show a correlation between elevated that GDF-15 levels and adverse cardiovascular events.  Such may suggest that treatment with anti-GDF-15 would be beneficial to patients.  However, it was discovered that GDF-15 expression was elevated in response to the cardiovascular event as a way for the body to attempt to protect its tissues from ischemia/reperfusion injury.  Accordingly, administration of an anti-GDF-15 agent would have been harmful to patients.  
In the instant case, publications have been cited that indicate that GDF15 should be inhibited in cases of anemia.  See Hsu et al., US 2017/0299608 A1; Gyuris et al., US 2017/0137505 A1; Schurpf et al., US 20150337034; Bumcrot et al., US 2014/0194489 A1; Mueller et al., US 2013/0330343 A1; all of record.  See also Tanno et al. (2007, Nature Medicine 13(9):1096-1101) who indicate that the elevated GDF15 levels seen in subjects suffering from beta-thalassemia anemia suffered from iron overload, thus suggesting that administration of even more GDF15 would be harmful.  See also Kumar et al. (US 2016/0046690 A1; published 18 February 2016), claims 1 and 6; Kumar et al. (US 2021/0155672 A1; published 27 May 2021), claims 57 and 62.
In light of the contradictory findings in the prior art, discovery of a correlation alone is not enabling for a method of treatment.



Matter of Record
	Applicant’s attention is directed to amended claim 13, which deleted the term “90%” between “at least” and “identical” without providing the required bracketing.  It appears that the term was inadvertently left out of the claim.  Clarification is requested.

Conclusion
	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
26 May 2022